       Case: 3:17-cv-00800-wmc Document #: 83 Filed: 06/15/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

PAUL D. AMMERMAN,

                               Plaintiff,                                ORDER
       v.
                                                                       17-cv-800-wmc
NURSE SEAMAN,

                               Defendant.


       Pro se plaintiff Paul D. Ammerman is proceeding to trial in this civil action under

42 U.S.C. § 1983 on an Eighth Amendment deliberate indifference claim alleging that

defendant Nurse Mary Seaman disregarded Ammerman’s acute need for medical care

during a routine blood pressure check on May 5, 2017. On June 14, 2021, Ammerman

filed a motion requesting a court order requiring his institution, Columbia Correctional, to

provide him “medical attention when needed.” (Dkt. #80 at 3.) Specifically, he represents

that on May 29, 2021, he experienced acute difficulty breathing and a rapid heart rate,

with high blood pressure, and waited several hours to be seen. Since then, he further claims

to have blacked out and hallucinated at times, as well as suffered muscle cramps, diarrhea,

and headaches, due to the heat. Although repeatedly asking for help, plaintiff claims that

he has received little care.

       As an initial matter, while the court is sympathetic to plaintiff’s claims, these events

neither involve the defendant before the court, nor the claim on which plaintiff is

proceeding to trial. Accordingly, this court does not have a basis to grant the injunctive

relief requested. See Roland Mach. Co. v. Dresser Indus., Inc., 749 F.2d 380, 387 (7th Cir.

1984) (preliminary injunction requires “showing some likelihood of succeeding on the
        Case: 3:17-cv-00800-wmc Document #: 83 Filed: 06/15/21 Page 2 of 2




merits” of underlying claim). Moreover, should plaintiff wish to pursue claims based on

these newly alleged events in a separate lawsuit, plaintiff does not indicate, and it seems

highly unlikely, that he has exhausted his remedies within the institution, much less the

DOC. See Chambers v. Sood, 956 F.3d 979, 984 (7th Cir. 2020) (“By its plain terms, the

PLRA requires prisoners to exhaust administrative remedies before filing suit”).

       Nevertheless, out of concern for the pro se plaintiff’s health and in particular his

ability to continue preparing for trial in the matter actually proceeding,1 the court does ask

defense counsel to provide as soon as practicable a statement indicating whether plaintiff

faces any immediate risk to his health and how his institution is responding to any acute

medical needs, including underlying medical documentation. After the response is filed,

the court will determine what, if any, additional steps may be appropriate.



                                              ORDER

       IT IS ORDERED that defendant shall respond to plaintiff’s motion for a

preliminary injunction and temporary restraining order (dkt. #80) as directed above.

       Entered this 15th day of June, 2020.

                                               BY THE COURT:

                                               /s/
                                               __________________________________
                                               WILLIAM M. CONLEY
                                               District Judge




1
  Although trial in this case is currently scheduled for August 2, 2021, it is the court’s intention to
reset it for October 4, 2021, and to promptly issue a new trial schedule.

                                                  2
